Citation Nr: 1623135	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  15-22 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and substance abuse disorder.    

4.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and substance abuse disorder.

5.  Entitlement to a total disability rating for individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 6, 1975, to April 27, 1978, and from April 27, 1982, to May 26, 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board notes that the Veteran's representative submitted additional lay and medical evidence after the June 2015 statement of the case was issued; however, the evidence was submitted with a waiver of consideration of the Agency of Original Jurisdiction (AOJ).  

The Board observes that in addition to the issues listed above, the Veteran indicated on his January 2015 notice of disagreement that he was also disagreeing with the effective date for the service-connected bilateral knee disability.  However, he was advised in the June 2015 statement of the case that once a decision regarding an effective date becomes final, there can be no freestanding claim for an earlier effective date and it is error to entertain such a claim.  Knowles v. Shinseki, 571 F.3d 1167 (Fed. Cir. 2009); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Veteran did not indicate on his VA Form 9, Appeal to the Board of Veterans Appeals that he wanted to appeal this issue.  Consequently, the issue of entitlement to an earlier effective date for the grant of service connection for the bilateral knee disability is not before the Board.  

As the VA has previously denied a claim for entitlement to service connection for PTSD, the Board will first consider whether there is new and material evidence to reopen the previously denied claim for an acquired psychiatric disorder.  

During the pendency of the appeal, the Veteran raised a claim for TDIU in connection with the claim for an acquired psychiatric disorder.  As the issue of an increased rating is before the Board at this time, the issue of entitlement to a TDIU is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's left and right knee disability caused recurrent subluxation or lateral instability in his left or right knee.
 
2.  Even considering impairment caused by factors such as pain, weakness, stiffness, fatigability, and lack of endurance, the Veteran has demonstrated range of motion in his left and right knee from 0 degrees to more than 60 degrees.
 
3.  The Veteran was not shown to experience locking or effusion in his left or right knee; and semilunar cartilage has not been removed from either knee.
 
 4. Ankylosis was not shown in the Veteran's right or left knee.

3.  A February 2006 rating decision last denied service connection for an acquired psychiatric disorder, to include PTSD.
 
4.  The evidence received since the February 2006 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability.
 
5.  The Veteran's acquired psychiatric disability has been linked to his time in military service by a credible medical opinion.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for a left knee disability were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5262 (2015).

2.  Criteria for a rating in excess of 10 percent for a right knee disability were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5262 (2015).    

3.  The February 2006 rating decision that last denied service connection for an acquired psychiatric disorder, to include PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
4.  New and material evidence has been received since the February 2006 denial of service connection for an acquired psychiatric disorder, and that claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

For historical purposes, the Veteran submitted a claim of entitlement to an increased rating for a bilateral knee disability in December 2013.  The claim was denied in a September 2014 rating decision.  The Veteran disagreed with the denial of the claims, and this appeal ensued. 

The Board notes, in a June 2005 rating decision, the Veteran was granted a 10 percent rating for his left and right knee disabilities under Diagnostic Codes 5003-5260.

The Veteran was afforded a VA examination for his service-connected bilateral knee disability in August 2014.  The Veteran reported that he had increased pain and ambulated with the use of a cane as he had lost his walker.  The Veteran indicated that he was not employed.  Range of motion testing revealed that the Veteran had extension of 0 degrees with no objective evidence of painful motion and flexion to 140 degrees or greater with objective evidence of painful motion at 140 degrees or greater bilaterally.  There was no additional limitation in range of motion, functional loss, or functional impairment of either knee following repetitive use testing.  There was tenderness/pain to palpation of the joint line or soft tissues bilaterally.  Joint stability testing of both knees was normal with no evidence of anterior, posterior, or medial-lateral instability.  

Additionally, there was no evidence or history of recurrent patellar subluxation or dislocation of either knee, no history of meniscal conditions or meniscal surgery, and no history of a total knee joint replacement or arthroscopic surgery of the knees.  The examiner reported that the Veteran's gait with a cane was slow and guarded but steady and his gait without a cane remained steady and somewhat slow.  There was pain on palpation around the joint line but no warmth or redness and mild crepitus on the left.  The examiner noted that there was x-ray evidence of minor to moderate osteoarthritis bilaterally but no evidence of patellar subluxation.  The examiner indicated that the Veteran's bilateral knee disability did not impact his ability to work as the Veteran was able to flex each knee to 140 degrees and his gait was strong and steady without evidence of weakness on examination.  The examiner reported that the Veteran reported pain as his limiting factor but on examination he demonstrated full range of motion three times with pain only and no limited motion.  The examiner indicated that the Veteran was able to complete assigned tasks such as cooking, cleaning dishes, and mopping at his living facility.    

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Traumatic arthritis (established by X-ray findings) is rated as degenerative arthritis, and is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When the limitation of motion is noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Codes 5010-5003.

Under Diagnostic Code 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261 (limitation of extension of the leg), a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint. See VAOPGCPREC 9-2004.   Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258-9) without violating the prohibition of pyramiding of ratings. It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.

Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees. A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment. Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

When semilunar cartilage (synonymous with the meniscus) is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Additionally, General Counsel  Opinion 9-98 directs that with respect to Diagnostic Code 5259, limitation of motion is a relevant consideration and the provisions of 38 C.F.R. § 4.40  and 4.45 therefore must be considered.

Having reviewed the evidence as reported above, the Board has determined that the Veteran's service connected left and right knee disabilities do not warrant schedular ratings in excess of 10 percent at any time during the pendency of the appeal. 

During the relevant time period at issue, as described, the Veteran had full flexion to 140 degrees and extension was normal at 0 degrees at the examination of record.  Put another way, extension limited to 10 degrees and flexion limited to 45 degrees simply was not shown. As such, an increased rating is not warranted based on limitation of motion.  38 C.F.R. 4.71a, Diagnostic Codes 5260, 5261. 

In reaching this conclusion, the Board has considered whether increased disability evaluations are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995). Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40.   Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. 

In this case, while the Veteran reported experiencing pain with range of motion testing, even if flexion or extension were slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  While the Veteran reported pain during range of motion testing, the August 2014 VA examiner specifically found no additional functional limitation after repetitive motion, in spite of the findings of pain.  That is, pain was not shown to functionally limit motion to such a degree that higher ratings would be warranted.  Consequently, pain did not functionally limit the Veteran, and therefore a higher rating is not warranted on this basis.

The Board has also considered whether an increased rating is warranted under any other potentially relevant Diagnostic Codes. 

The Board notes that the Veteran requested a separate rating for recurrent subluxation of the bilateral knees and the Board has also considered whether increased or separate ratings are warranted under Diagnostic Code 5257.  However, there is no objective evidence of recurrent subluxation or lateral instability.  There was no instability of any of the ligaments of the knees at the August 2014 VA examination.  Moreover, the August 2014 VA examiner specifically reported that there was no x-ray evidence of patellar subluxation or any history of recurrent subluxation.   Consequently, increased or separate ratings are not warranted for the Veteran's left or right knee under Diagnostic Code 5257. 

In this case, the Veteran was not diagnosed with a torn (dislocated) meniscus in his left or right knee and he was not shown to have had the meniscus in his left or right knee excised.  At the August 2014 VA examination, the examiner noted that the Veteran had never had a meniscus condition of either knee.  Consequently, a separate rating is not warranted for the right knee under either Diagnostic Code 5258 or 5259. 

The only other Diagnostic Codes pertaining to the knee are Diagnostic Codes 5256 (ankylosis of the knee), 5262 (impairment of the tibula and fibula), and 5263 (genu recurvatum).  The Veteran does not warrant compensable ratings under any of these Diagnostic Codes as none of these conditions have been shown. 

Hence, the Veteran's current disability picture most nearly approximates a 10 percent schedular rating for left and right knee disabilities, and therefore higher schedular ratings are denied.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his left foot callus disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, to specifically include his complaints of pain and tenderness.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

II.  New and Material Evidence

The Veteran most recently filed a request to reopen his claim for entitlement to service connection for an acquired psychiatric disorder in December 2013.

At the time of his last final RO denial, evidence of record included VA and private medical treatment records, VA examinations, and available service treatment and personnel records.

Since the last final denial, evidence added includes the Veteran's statements, lay statements, additional VA and private treatment records, a September 2014 VA mental disorders examination, and a September 2015 private psychiatric examination. 

Significantly, the September 2015 psychiatric examination indicates that the Veteran's bipolar disorder began during service and has continued since that time.   

Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for an acquired psychiatric disorder is reopened.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

For historical purposes, the Veteran filed a request to reopen his claim for entitlement to service connection for an acquired psychiatric disorder in December 2013.  The claim was denied in a September 2014 rating decision.  The Veteran disagreed with the denial of the claim, and this appeal ensued. 

Associated with the claims file are VA treatment reports dated from December 2012 to June 2015 which reflect diagnoses of cocaine dependence, alcohol dependence, bipolar affective disorder, substance induced mood disorder, and nicotine dependence.   

At a September 2014 VA mental disorders examination, the Veteran was diagnosed with bipolar disorder.  The examiner opined that the Veteran's bipolar disorder was not related to his military service because symptoms of bipolar disorder began many years after his discharge from service.  The examiner also indicated that while the Veteran's claimed stressors are adequate to support a diagnosis of PTSD, the Veteran does not meet the diagnostic criteria for PTSD due to lack of symptoms meeting criteria for persistent avoidance, marked alterations in arousal and reactivity, and negative alterations in cognition and mood.  

Finally, the examiner opined that the Veteran's substance abuse disorder was not secondary to a service-connected mental health condition as alcohol use predated and presented during service and cocaine use began years after the Veteran's discharge from service.  

Associated with the claims file is a November 2015 private medical opinion from R. Wilson, Pys.D., which indicates that the Veteran has bipolar disorder which more likely than not began in service and continues uninterrupted to the present.  The examiner also indicated that the Veteran's substance abuse disorder is an irrational coping method and form of self-medicating due to his mental health problems.  He also stated that bipolar disorder has more likely than not been caused/aggravated by the Veteran's physical pain/limitations from his service-connected medical conditions/impairments.  The examiner based the medical opinions on a review of the Veteran's medical history, lay statements, relevant medical records, and an interview with the Veteran.  

Associated with the claims file are lay statements from two of the Veteran's friends which indicate that the Veteran's personality was drastically different after he returned from service.  

Having reviewed the claims file and relevant evidence of record, it is clear that the Veteran has a current diagnosis of bipolar disorder, which is a form of acquired psychiatric disorder.  While the VA examiner opined that the Veteran's bipolar disorder was not related to service, the private examiner concluded that the Veteran's bipolar disorder was related to his service.  Therefore, after weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran has an acquired psychiatric disorder that began in or is related to his active service.

The nature and extent of the disability related to service is not at issue before the Board at this time.

With regard to the Veteran's claim to for PTSD and substance abuse disorder, the Board notes that mental disorders (other than eating disorders) are evaluated under the same rating criteria and VA is precluded from evaluating the same disability under various diagnoses.  See 38 C.F.R. §§ 4.14, 4.130, Diagnostic Codes 9201-9440 (2015).  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  As service connection for another acquired psychiatric disorder has been granted, the Veteran's claims for service connection for PTSD and substance abuse disorder are rendered moot. 

IV.  Duty to Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, several examinations in this case have been undertaken.  Regarding records, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records exist and all pertinent records have been obtained. 

ORDER

Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling is denied.  

Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling is denied.  

The claim for service connection for an acquired psychiatric disorder is reopened.

Entitlement to service connection for an acquired psychiatric disorder is granted.  




REMAND

With regard to the Veteran's claim of entitlement to a TDIU, in Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The record reflects that the Veteran contends that he is unable to work due to an acquired psychiatric disorder which is granted herein.  As noted, the Veteran is also in receipt of service connection for a bilateral knee disability.  

In this regard, although the Veteran submitted a private medical opinion which reflects that he is unemployable as a result of his acquired psychiatric disorder, the provider failed to include any rationale for the opinion.  As such, an additional VA examination and opinion is required to address both the Veteran's acquired psychiatric disorder and the Veteran's service-connected bilateral knee disability.  

The Board also notes that the Veteran was not provided appropriate notice with respect to the claim for a TDIU.  The Veteran should be provided with notice and a VA Form 21-8940.  Pursuant to Rice, no formal claim of TDIU is required. However, as the claim requires additional development, on remand, the AOJ should provide the Veteran with a VA Form 21-8940 if he wishes to submit it in support of his claim for TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability.  Ask the Veteran to furnish any additional information and/or evidence pertinent to the claim for a TDIU (if the Veteran does not wish to file such a claim, he may withdraw the claim in writing).
 
 2.  If the Veteran responds, the AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.
 
 3.  If needed, schedule the Veteran for an appropriate VA examination(s) to help determine whether the Veteran's service-connected bilateral knee disability and an acquired psychiatric disorder render him unable to secure or follow a substantially gainful occupation.  The claims file should be made available to the examiner.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


